Citation Nr: 1142532	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  06-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a disability of the lumbar spine, to include degenerative joint disease (DJD), lumbosacral strain, and myositis.  


REPRESENTATION

Appellant represented by:	Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION


The Veteran has verified active service from September 1980 to September 1983, a period of active duty for training (ACDUTRA) in May and June 1996, and a period of active service from January 2003 to February 2005.  

In June 2009, the Board, in part, denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for a disability of the lumbar spine, to include DJD, lumbosacral strain, and myositis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a January 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Vacatur and Remand.  The Board's decision, as to the issue on appeal, was vacated and the Veteran's claim was remanded to the Board.  The appeal as to all other issues was dismissed.  The Order called for the increased rating claim for a lumbar spine disorder to be remanded because the Board failed to provide an adequate statement of reasons or bases with regard to its evaluation of the service-connected lumbar spine disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

It is contended that an initial rating in excess of 20 percent is warranted for service-connected disability of the lumbar spine, to include DJD, lumbosacral strain, and myositis.  

Of record is a magnetic resonance imaging (MRI) study of the lumbar spine from January 2004.  At that time, a history of trauma sustained in July 2003 was noted.  Impression of L4-L5 degenerative disc disease (DDD) with posterior disk herniation and bilateral lumbar facet osteoarthritis were made.  Electromyographic (EMG) studies from August 2004 were suggestive of lumbar radiculopathy.  

A VA examination of the spine was conducted in June 2005. The history indicated that the Veteran had been suffering with cervical and lumbosacral pain since 2003-2004, while serving on active duty.  The Veteran reported having flare-ups occurring once or twice a week for 3 to 4 hours, evaluated as 9/10 in severity.  He reported having no additional limitation of motion on flare-ups.  The report indicated that the Veteran walked without any assistive devices, did not use a brace, and was not unsteady.  There was no history of injury or surgery.  The report noted that the Veteran could walk for 20 to 30 minutes and that he was employed as a custody official.  There was no indication of any incapacitating episodes. The VA examiner opined that the conditions of the cervical and lumbosacral spine were at least as likely as not related to the Veteran's period of military service.  

Physical examination of the lumbar spine included range of motion testing which revealed flexion from 0 to 90 degrees; extension from 0 to 30 degrees, right and left rotation from 0 to 45 degrees and bilateral flexion from 0 to 30 degrees.  The examiner indicated that all motion was painful at the extremes, with evidence of 10 degrees of function loss in flexion and extension.  Repetitive motion revealed pain without evidence of lack of endurance, fatigue, incoordination or further functional loss.  There was tenderness of the muscles in the lumbosacral area.  There was no evidence of ankylosis, abnormal kyphosis, reversed lordosis or scoliosis.  A January 2004 MRI study was referenced which revealed L4-5 DDD, disc herniation at L4-5, and bilateral lumbar facet arthritis.  Lumbosacral strain - myositis, lumbosacral DJD, and lumbosacral disc herniation, were diagnosed.  

A private neurological evaluation was conducted in June 2006.  The Veteran complained of increased pain and discomfort in the low back and cervical areas.  Electrodiagnostic (EDX) evidence of radicular compression at the cervical and lumbar areas was noted.  Motor and sensory testing showed no deficits. Straight leg raising was to 70 degrees bilaterally.  Severe muscle spasms of the neck were reported.  Range of motion (ROM) testing of the lumbar spine revealed flexion from 0 to 70 degrees; extension from 0 to 20 degrees, and bilateral flexion from 0 to 20 degrees.  

The final diagnoses included L4-5 DDD; bilateral lumbar facet osteoarthritis, DJD, and lumbosacral strain - myositis.  The examining physician indicated that the lumbar and cervical spine conditions (for which the Veteran is separately service-connected) had become worse with the passage of time, the aging process, and the stress and strain of daily activities. 

In February 2007, the Veteran underwent surgery to treat lumbar facet joint disease on the left side.

Subsequently dated records (through 2011) reflect that the Veteran has primarily been treated in recent years for a psychiatric disorder.  His ailments, when listed, however, continue to note that he suffers from herniated discs for which he takes medication.  

As the Veteran's continues to exhibit symptoms associated with his lumbar spine disorder, and as he and his representative continue to assert that current manifestations warrant an increased rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, contemporaneous and thorough VA orthopedic and neurological examinations (which take into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

2.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his lumbar spine disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

3.  The Veteran must then be afforded VA orthopedic and neurological examinations to evaluate the extent and severity of his disability of the lumbar spine, to include DJD, lumbosacral strain, and myositis.  All indicated studies, including X-rays, ROM studies in degrees, EMG, and nerve conduction studies, if clinically appropriate, must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must be described.  The examiners must identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain must be identified, and the examiners must assess the extent of any pain.  The examiners must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiners must so state, and explain why.  

The neurological examiner must specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disorder.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately sever, or severe with marked muscular atrophy.  

The neurological examiner must also identify the signs and symptoms resulting from any intervertebral disc syndrome that is present constantly, or nearly so.  The examiner should further note whether any intervertebral disc syndrome that may be present results in incapacitating episodes and the total duration of any of these periods.  

The rationale for all opinions expressed must be explained.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.  

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the above development has been completed, the Veteran's claim for an initial rating in excess of 20 percent for disability of the lumbar spine, to include DJD, lumbosacral strain, and myositis, must be readjudicated.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


